Citation Nr: 1531006	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, claimed as a low back disability.  

2. Entitlement to service connection for degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, claimed as a low back disability.

3. Entitlement to service connection for residuals, stroke, to include as secondary to degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO. A transcript of the hearing has been associated with the claims file. At that time, the Veteran submitted additional evidence, with a waiver of Agency of Original Jurisdiction (AOJ) consideration of that evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals, stroke, to include as secondary to degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran did not appeal a June 1997 RO decision that denied service connection for a low back disability. 

2. Evidence received since the June 1997 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, claimed as a low back disability.

3. The Veteran has experienced low back symptoms, characterized to include degenerative joint disease of the lumbar spine, since active service to the present; and the diagnosis of such has included resultant radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1. The June 1997 RO decision that that denied service connection for a low back disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014). 

2. The evidence received subsequent to the June 1997 RO decision is new and material; the claim for service connection for degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, claimed as a low back disability, is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).

3. Degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, claimed as a low back disability, was incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. 38 U.S.C.A.    § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. 

The relevant evidence of record at the time of the June 1997 RO decision included the Veteran's claim and related statements, his service treatment records, and report of a February 1997 VA examination. Evidence added to the record since that time includes the Veteran's claim and related statements, including his Board hearing testimony, as well as his updated VA treatment records and report of a May 2010 VA examination. Specifically, the diagnosis of degenerative joint disease, lumbar spine, recorded during VA examination in May 2010, is new and material evidence; as such is evidence not previously before agency decisionmakers and might raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. However, as the Board has determined that service connection for degenerative joint disease, lumbar spine, is warranted, there can be no such prejudice. 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records (STRs) dated in March 1961 indicate that he complained of low back pain. His STRs dated in July 1961 indicate that he complained of chronic back pain, recently aggravated by lifting heavy weights, and that he was diagnosed with acute back strain. While his October 1962 service separation physical examination is silent for any diagnosed low back disability, his service separation report of history indicates that he reported back trouble during basic training in 1961 and the examiner noted a history of an acute back strain the year prior. 

The Veteran filed a December 1996 claim of entitlement to service connection for a low back disability. He underwent VA examination in February 1997 and reported that during service he had back spasms. He reported that he had progressively worse and fairly constant aching low back pain. X-ray examination revealed degenerative disc disease. 

VA treatment records dated in November 2005 indicate that the Veteran reported occasional low back pain. Report of September 2008 VA magnetic resonance imaging (MRI) revealed degenerative disc disease, with nerve root impingement and right sciatica. VA treatment records dated in July 2009 and August 2009 indicate that the Veteran complained of low back pain and right-side symptoms. 

In August 2009, the Veteran filed the current claim of entitlement to service connection for a low back disability. At that time, he asserted that such began in 1961, during active service. 

VA treatment records dated in October 2009 indicate that the Veteran presented for physical therapy subsequent to his stroke, and his history of pain due to degenerative joint disease and bulging discs with encroachment of the SI nerve on the left and radiculopathy on the right was noted.

In a December 2009 statement, one the Veteran's friends reported that he had known Veteran since 1977 and that the Veteran always had back problems. He asserted that the Veteran's back problems were getting worse. In a December 2009 statement, another one of the Veteran's friends reported that the Veteran had experienced back pain over the past 40 years that he had known him. In a December 2009 statement, the Veteran reported that he had experienced back pain since service, and that he suffered with such as he did not know that treatment was available until he sought VA treatment in the 1990's. 

The Veteran was afforded a VA examination in May 2010. At that time, he reported that he was lying prone during basic training in service and his instructor stepped on his back to correct his form. He complained of progressively worse low back pain since. He was diagnosed with degenerative disc disease and degenerative joint disease, lumbar spine, with radiculopathy down the posterior right leg consistent
with the Sl distribution. The examiner rendered a negative etiological opinion as to whether the Veteran's current low back disability was related to his in-service back complaints. The examiner noted that certainly his in-service experience with his instructor stepping on his back could cause a contusion or strain of the lumbar region. He noted that the Veteran's current pathophysiology was a degenerative process that takes years to develop and that it would not be uncommon for a man of the Veteran's age to have such X-ray and clinical findings. He concluded that it was less likely than not that the Veteran's in-service lumbar pain was related to his current low back degenerative joint disease and degenerative disc disease with radiculopathy. He stated that it was his medical opinion that the Veteran sustained a lumbar injury while in service, but that he could not state that this would lead to the Veteran's degenerative disease of his back.

The absence of a positive medical opinion is not fatal to the claim. Based on the forgoing, the Board finds that the Veteran's degenerative joint disease of the lumbar spine had its onset in service, and such includes radiculopathy of the right lower extremity. The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine, a chronic disease. 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331, 1337-39. His low back pain was noted to be chronic by the treating professional during service. There is evidence, in the form of lay statements, of continued low back pain since service to the present. The Veteran has reported that he did not seek VA treatment until the 1990's and suffered with low back pain from the time of service to the present. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). There is no indication that the Veteran is not credible in this regard. His friends are competent to report as to what they have witnessed of the Veteran's medical condition, and there is no indication that they are not credible. Id. 

The Board thus finds that the evidence of record sufficiently places the onset of degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity during active service. Service connection for such is thus warranted. The appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, claimed as a low back disability, is reopened; and service connection for degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, claimed as a low back disability, is granted.

REMAND

The Veteran asserted, in his July 2010 Notice of Disagreement (NOD), that his stroke aggravated his low back disability. However, at the time of his April 2015 Board hearing he asserted that his low back disability aggravated his stroke. He reported that when his stroke occurred, he "felt it" across the low back. As service connection is now in effect for degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity, claimed as a low back disability, a VA medical opinion is required in order to determine if his stroke, and the residuals thereof, is indeed secondary to his low back disability.  

The Veteran has not been provided notice as to what the evidence is needed in order to substantiate his claim on a secondary basis. On remand, the AOJ should send the Veteran sufficient notice. Also, the most recent VA treatment records dated with the claims file are dated in March 2010. On remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Send the Veteran sufficient notice pertaining to his claim of entitlement to service connection for residuals, stroke, to include as secondary to service-connected degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity.

2. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Madison, Wisconsin, as well as the Community Based Outpatient Clinic (CBOC) in Rockwell, Illinois, dated from March 2010 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Then, schedule the Veteran for a VA examination with an appropriate examiner as to his residuals, stroke.

(a) The examiner should provide a diagnosis for all residuals of the Veteran's stoke, specifically, including any disabilities of the right lower extremity not already diagnosed as radiculopathy of the right lower extremity. All indicated tests should be conducted.

(b) For any residual of the Veteran's stoke diagnosed, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such residual is proximately due to, or the result of, his service-connected degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity. 

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any such residual of the Veteran's stoke has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected degenerative joint disease of the lumbar spine with radiculopathy of the right lower extremity.

In this regard, the examiner should consider the Veteran's lay statements, rendered at the time of his April 2015 Board hearing, that when he experienced his stroke, he "felt it" across his low back. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


